Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 01/05/2021, 03/09/2021, 04/15/2021 are made of a record.  The submission is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
2.	Claims 1-21 are allowed. 
           The following is an examiner's statement of reasons for allowance: none of the closest prior art of record Bader et al (U.S. Patent 10259164) and Zavoday et al (U.S. Patent 9424672) failed to teach or fairly suggest, magnifying the facial regions of the target frame and the warped remaining frames to a size corresponding to a super resolution higher than that of the front facial image; dividing each of the magnified facial regions of the target frame and the warped remaining frames into a plurality of unit patches; and acquiring a super-resolution facial image for 3D facial shape reconstruction by deforming all pixels forming the facial region of the target frame based on similarities between unit patches of the target frame and unit patches of each of the remaining frames. Therefore, it is for these reasons and in combination with all the other limitations of the claims that claims 1-21 are allowable over the prior art of record.
2.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Other Prior Art Cited
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (9836483), (9530225), (9430837) and (9292961).
Conclusion
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452 and Fax number is (571) 273-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
03/23/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669